i-~· .
    •'
         >
         AO 245B (Rev. 02/08/2019) Judgment in a.Criminal Petty Case (Modified)                                                                           Page I of I   lf
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                                                                 (For Offenses Committed On or After Novembe_r 1, 1987)
                                              v.

                             Martin Xitlama-Ixmatlahua                                           Case Number: 3:19-mj-21895

                                                                                                 Kenneth J Troiano
                                                                                                Defendant's Attorney


         REGISTRATION NO. 74911298

         THE DEFENDANT:
          lg] pleaded guilty to count(s) 1 of Complaint~~~~~~~~~~~~~~~~~~~~~~~~~~,.------



           0 was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                    Nature of Offense                                                                      Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                             1

           D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~




           D Count(s)                                                                             dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                        ~     TIME SERVED                                  D                                            days

           lg]   Assessment: $10 WAIVED 12':1 Fine: WAIVED
           12':1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                             charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                  _ _ _ _ _ _ _ Monday, May 13, 2019
                                                            F' gl ED                       1   Date of Imposition of Sentence


          Received~     DUSM                       c        MAY 1 3 2019
                                             soui~~;y g1~i·1~!STRICT COURT
                                                              0
                                                                                           I   Hi&llv.KOCK
                                                                                               UNITED STA TES MAGISTRATE JUDGE
                                             BY                   ./Cl Of- CALIFORNIA
                                                                                  DEPUTY

          Clerk's Office Copy                                                                                                                  3:!9-mj-21895
